ORDER
Per curiam:
. Mark Black appeals from the trial court’s judgment convicting him of two counts of assault in the first degree and two counts of armed criminal action. Black argues on appeal that the trial court erred in two respects. First, Black asserts that the trial court erred in overruling his objection to a misstatement of evidence during the State’s rebuttal argument. Second, Black claims that the trial court erred in failing to declare a mistrial or otherwise strike the prosecutor’s comments during the rebuttal argument that were improper, inflammatory, and highly prejudicial. We affirm. Rule 30.25(b).